           Case 3:21-cv-01282-ADC Document 12 Filed 09/01/21 Page 1 of 5



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



  ENID VALENTIN, et al.,

         Plaintiffs,

         v.
                                                             Civil No. 21-1282 (ADC)

  BCPEABODY CONSTRUCTION
  SERVICES LLC ET AL.,

         Defendants.



                                      OPINION AND ORDER

       The Federal Rules of Civil Procedure do not provide for the filing of a motion for

reconsideration per se. Therefore, a motion seeking “reconsideration” of an order is generally

considered as a motion to alter or amend a judgment under Fed. R. Civ. P. 59(e). See Villanueva-

Méndez v. Nieves-Vázquez, 360 F.Supp.2d 320, 323 (D.P.R. 2005). Pursuant to Fed. R. Civ. P. 59(e),

a district court will alter its original order only if it “evidenced a manifest error of law, if there is

newly discovered evidence, or in certain other narrow situations.” Biltcliffe v. CitiMortgage, Inc.,

772 F.3d 925, 930 (1st Cir. 2014) (quoting Global Naps, Inc. v. Verizon New England, Inc., 489 F.3d

13, 25 (1st Cir. 2007)). A motion for reconsideration does “not provide a vehicle for a party to

undo its own procedural failures [or] allow a party [to] advance arguments that could and

should have been presented to the district court prior to judgment.” Iverson v. City Of Bos., 452

F.3d 94, 104 (1st Cir. 2006) (citing Aybar v. Crispin–Reyes, 118 F.3d 10, 16 (1st Cir. 1997)).
            Case 3:21-cv-01282-ADC Document 12 Filed 09/01/21 Page 2 of 5

Civil No. 21-1282 (ADC)                                                                                      Page 2


Moreover, “Rule 59(e) does not exist to allow parties a second chance to prevail on the merits ...

[and] is not an avenue for litigants to reassert arguments and theories that were previously

rejected by the Court.” In re Rosado, Bankr. No. 09-01687, 2013 WL 1309412, at *1 (Bankr. D.P.R.

Mar. 28, 2013) (citing Harley–Davidson Motor Co. v. Bank of New England–Old Colony, N.A., 897

F.2d 611, 616 (1st Cir. 1990)).

        On August 5, 2021, this Court denied plaintiffs’ motion under Puerto Rico Rule of Civil

Procedure 56 requesting garnishment of funds deposited with third parties (ECF No. 6) for

several reasons. See ECF No. 8. The Court noted that plaintiffs “fail[ed] to include a single line

of discussion or argumentation in support of their request[,]” “fail[ed] to show that they have

met the requirements under the Puerto Rico Rule of Civil Procedure 56.1 referenced and cited

in their motion[,]” and that “their request includes ‘garnishment’ of funds deposited with

several Municipalities that are not named defendants.” Id. Plaintiffs’ motion was “baseless and

unsupported.” Id. Thus, the Court forewarned plaintiffs that “sanctions may result from such

conduct hereon forward, including but not limited to, monetary sanctions pursuant to Fed. R.

Civ. P. 11, inter alia.” Id.

        Despite the Court’s warnings at ECF No. 8, plaintiffs once again move the Curt to grant

“extraordinary” 1 remedies under Fed. R. Civ. P. 59(e) without the slightest effort to comply with

both substantive and procedural requirements. First, plaintiffs make no reference whatsoever


1 “[A] motion for reconsideration of a previous order is an extraordinary remedy that must be used sparingly
because of interest in finality and conservation of scarce judicial resources.” In re Pabón Rodríguez, 233 B.R. 212, 220
(Bankr. D.P.R. 1999), aff'd, 2000 WL 35916017 (1st Cir. BAP 2000), aff'd, 17 F. App'x 5 (1st Cir. 2001).
               Case 3:21-cv-01282-ADC Document 12 Filed 09/01/21 Page 3 of 5

Civil No. 21-1282 (ADC)                                                                       Page 3


to the legal standard or case law supporting their request for reconsideration. If they had, they

would have noticed that a motion for reconsideration does “not provide a vehicle for a party to

undo its own procedural failures [or] allow a party [to] advance arguments that could and

should have been presented.” Iverson v. City Of Bos., 452 F.3d at 104.

           Second, in their two-page motion for reconsideration at ECF No. 10, plaintiffs simply

submit several documents which purportedly reflect “the hours of work done for the third

parties” and a document “acknowledging that defendant… had and (sic) outstanding account

payable to Sunergy Inc.” 2 Id., at 1 (emphasis added). Plaintiffs also assert that defendant

waived service of summons and is thus able to respond to their request. Aside from these two

averments, the motion contains absolutely no discussion or explanation from which the Court

could even assume compliance with Puerto Rico Rule of Civil Procedure 56, sole ground upon

which plaintiffs’ request hinges. See ECF Nos. 10, 6.

           Third, once again, plaintiffs’ motion lacks any discussion or citation of legal authority in

support of their request. In addition to plaintiffs’ failure to explain how their request meets

Puerto Rico Rule of Civil Procedure 56, it also fails to discuss the factual background and

substantive law that entitles them to such a remedy. The Court made it clear in its Order at ECF

No. 8 that plaintiffs had to comply with Local Rule 7. Yet, again, plaintiffs’ motion includes no

“citations and supporting authority.” Local Rule 7(a).




2   Sunergy, Inc. is not a named defendant in this cation.
            Case 3:21-cv-01282-ADC Document 12 Filed 09/01/21 Page 4 of 5

Civil No. 21-1282 (ADC)                                                                      Page 4


       Finally, even though plaintiffs make reference to defendants’ waiver of service, the fact

of the matter remains that plaintiffs are seeking remedies against third parties. To wit, plaintiffs

seek garnishment of funds against several Municipalities that are not named defendants in this

action. Moreover, plaintiffs’ own submissions and admissions show that their request stems

from their understanding that they are owed monies for work they performed for “third

parties.” ECF No. 10 at 1. Furthermore, plaintiffs concede that the debt that purportedly entitles

them to effectuate the garnishment is not actually money owed to them by defendant, but rather

money that defendant allegedly owes to third party Sunergy Inc. See Id., at 1 (“outstanding

account payable to Sunergy Inc for the work completed by each of the plaintiffs” (emphasis

added)).

           Even if the documents submitted by plaintiffs were relevant and enough to evince a

debt, which is not the case here, plaintiffs cannot use Fed. R. Civ. P. 59(e) cloaked as a motion

for reconsideration to “undo its own procedural failures or to introduce new evidence or

advance arguments that could and should have been presented to the district court prior to

judgment.” Quality Cleaning Prods. R.C., Inc. v. SCA Tissue N. Am., LLC, 794 F.3d 200, 208 (1st Cir.

2015) (citation and internal quotation marks omitted).

            •   For all the above, the motion for reconsideration at ECF No. 10 is DENIED.

            •   In light of plaintiffs’ blatant disregard of this Court Order at ECF No. 8 (explicitly

                warning plaintiffs against filing motions without legal discussion and without

                support as required by Local Rule 7(a)) and their failure to comply with the
         Case 3:21-cv-01282-ADC Document 12 Filed 09/01/21 Page 5 of 5

Civil No. 21-1282 (ADC)                                                                  Page 5


             applicable Puerto Rico and Federal Rules of Civil Procedure, as well as this District

             Court’s Local Rules, plaintiffs are hereby ordered to show cause why the Court

             should not impose economic sanctions in the amount of $250.00 against them. In

             their motion to show cause, plaintiffs must “incorporate[] a memorandum of law

             as appropriate, including citations and supporting authorities.” Local Rule 7(a).

             Plaintiffs are granted 14 days to show cause. Motion to show cause due by

             September 15, 2021. Failure to comply will entail sanctions, including but not

             limited to, further monetary sanctions and/or dismissal.

         •   Defendant’s motion for extension of time to file an answer at ECF No. 9 is

             GRANTED as requested. Answer due by September 15, 2021.

      SO ORDERED.

      At San Juan, Puerto Rico, on this 1st day of September 2021.

                                                  S/AIDA M. DELGADO-COLÓN
                                                  United States District Judge
